UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03489 THE WRIGHT MANAGED EQUITY TRUST 440 Wheelers Farms Road Milford, Connecticut 06461 Megan Hadley Koehler Three Canal Plaza, Suite 600 Portland, ME 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: July 1, 2013 – September 30, 2013 Item 1.Schedule of Investments. Wright Selected Blue Chip Equities Fund (WSBC) Portfolio of Investments – As of September 30, 2013 (Unaudited) Shares Value EQUITY INTERESTS - 99.4% BANKS - 9.1% BancorpSouth, Inc. $ City National Corp. Commerce Bancshares, Inc. East West Bancorp, Inc. First Niagara Financial Group, Inc. FirstMerit Corp. Fulton Financial Corp. Valley National Bancorp $ CAPITAL GOODS - 10.9% AGCO Corp. $ Alliant Techsystems, Inc. AMETEK, Inc. B/E Aerospace, Inc.* Carlisle Cos., Inc. Huntington Ingalls Industries, Inc. Terex Corp.* Timken Co. Triumph Group, Inc. URS Corp. $ COMMERCIAL & PROFESSIONAL SERVICES - 2.0% Deluxe Corp. $ Towers Watson & Co. - Class A $ COMMERCIAL SERVICES & SUPPLIES - 1.6% AECOM Technology Corp.* $ COMMUNICATIONS EQUIPMENT - 0.5% Exelis, Inc. $ CONSUMER DURABLES & APPAREL - 4.0% Hanesbrands, Inc. $ Polaris Industries, Inc. Service Corp. International $ CONSUMER SERVICES - 4.6% Apollo Group, Inc., Class A* $ Brinker International, Inc. Cheesecake Factory, Inc. (The) $ DIVERSIFIED FINANCIALS - 7.7% Affiliated Managers Group, Inc.* $ CBOE Holdings, Inc. Federated Investors, Inc. - Class B MSCI, Inc.* Raymond James Financial, Inc. Waddell & Reed Financial, Inc. - Class A $ ENERGY - 4.3% Atwood Oceanics, Inc.* $ Helix Energy Solutions Group, Inc.* HollyFrontier Corp. Oil States International, Inc.* $ FOOD, BEVERAGE & TOBACCO - 2.8% Green Mountain Coffee Roasters, Inc.* $ Ingredion, Inc. Universal Corp. $ HEALTH CARE EQUIPMENT & SERVICES - 7.9% Cooper Cos., Inc. (The) $ MEDNAX, Inc.* Omnicare, Inc. ResMed, Inc. Universal Health Services, Inc. - Class B WellCare Health Plans, Inc.* $ HOUSEHOLD & PERSONAL PRODUCTS - 1.9% Energizer Holdings, Inc. $ INSURANCE - 6.2% American Financial Group, Inc. $ HCC Insurance Holdings, Inc. Reinsurance Group of America, Inc. WR Berkley Corp. $ MATERIALS - 6.3% Albemarle Corp. $ Louisiana-Pacific Corp.* Packaging Corp. of America Rock-Tenn Co. - Class A Valspar Corp. (The) Worthington Industries, Inc. $ MEDIA - 0.9% John Wiley & Sons, Inc. - Class A $ PHARMACEUTICALS & BIOTECHNOLOGY - 4.7% Covance, Inc.* $ Endo Health Solutions, Inc.* United Therapeutics Corp.* $ RETAILING - 5.1% Advance Auto Parts, Inc. $ CST Brands, Inc. Foot Locker, Inc. Ross Stores, Inc. $ SOFTWARE & SERVICES - 8.6% Acxiom Corp.* $ Alliance Data Systems Corp.* Cadence Design Systems, Inc.* Jack Henry & Associates, Inc. MICROS Systems, Inc.* NeuStar, Inc. - Class A* ValueClick, Inc.* $ TECHNOLOGY HARDWARE & EQUIPMENT - 3.1% ADTRAN, Inc. $ Arrow Electronics, Inc.* Avnet, Inc. $ TRANSPORTATION - 1.6% Alaska Air Group, Inc. $ UTILITIES - 5.6% NV Energy, Inc. $ ONEOK, Inc. UGI Corp. $ TOTAL EQUITY INTERESTS - 99.4% (identified cost, $26,595,168) $ SHORT-TERM INVESTMENTS - 0.5% Fidelity Government Money Market Fund, 0.01% (1) $ TOTAL SHORT-TERM INVESTMENTS - 0.5% (identified cost, $170,600) $ TOTAL INVESTMENTS — 99.9% (identified cost, $26,765,769) $ OTHER ASSETS, IN EXCESS OF LIABILITIES — 0.1% NET ASSETS — 100.0% $ * — Non-income producing security. (1)Variable rate security. Rate presented is as of September 30, 2013. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2013. Asset Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Interests $ $ - $ - $ Short-Term Investments - - Total Investments $ $ $ - $ The Level 1 inputs displayed in this table under Equity Interests are Common Stock. Refer to the Portfolio of Investments for a further breakout of each security by industry. There were no transfers between Level 1, Level 2 and Level 3 for the period ended September 30, 2013. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Wright Major Blue Chip Equities Fund (WMBC) Portfolio of Investments – As of September 30, 2013 (Unaudited) Shares Value EQUITY INTERESTS - 100.0% CAPITAL GOODS - 9.8% 3M Co. $ Cummins, Inc. General Dynamics Corp. Illinois Tool Works, Inc. Rockwell Automation, Inc. $ CONSUMER DURABLES & APPAREL - 2.7% Mattel, Inc. $ CONSUMER SERVICES - 1.7% Starbucks Corp. $ DIVERSIFIED FINANCIALS - 10.6% IntercontinentalExchange, Inc.* $ JPMorgan Chase & Co. T. Rowe Price Group, Inc. $ ENERGY - 7.1% Chevron Corp. $ Murphy Oil Corp. Murphy USA, Inc.* $ FOOD & STAPLES RETAILING - 3.6% Walgreen Co. $ FOOD, BEVERAGE & TOBACCO - 1.7% Coca-Cola Co. (The) $ Monster Beverage Corp.* $ HEALTH CARE EQUIPMENT & SERVICES - 2.8% Humana, Inc. $ Stryker Corp. $ INSURANCE - 6.4% Aflac, Inc. $ MetLife, Inc. $ MATERIALS - 3.0% CF Industries Holdings, Inc. $ Monsanto Co. $ PHARMACEUTICALS & BIOTECHNOLOGY - 15.1% Abbott Laboratories $ Amgen, Inc. Bristol-Myers Squibb Co. Gilead Sciences, Inc.* Johnson & Johnson $ RETAILING - 5.8% Bed Bath & Beyond, Inc.* $ TJX Cos., Inc. $ SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 3.5% Intel Corp. $ SOFTWARE & SERVICES - 13.4% Google, Inc. - Class A* $ Intuit, Inc. Mastercard, Inc. - Class A Microsoft Corp. Oracle Corp. Visa, Inc. - Class A $ TECHNOLOGY HARDWARE & EQUIPMENT - 5.9% Apple, Inc. $ Cisco Systems, Inc. $ TELECOMMUNICATION SERVICES - 3.6% AT&T, Inc. $ UTILITIES - 3.3% NextEra Energy, Inc. $ TOTAL EQUITY INTERESTS - 100.0% (identified cost, $14,562,508) $ SHORT-TERM INVESTMENTS - 0.1% Fidelity Government Money Market Fund, 0.01% (1) $ TOTAL SHORT-TERM INVESTMENTS - 0.1% (identified cost, $6,635) $ TOTAL INVESTMENTS — 100.1% (identified cost, $14,569,143) $ LIABILITIES, IN EXCESS OF OTHER ASSETS — (0.1)% ) NET ASSETS — 100.0% $ * — Non-income producing security. (1)Variable rate security. Rate presented is as of September 30, 2013. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2013. Asset Description Quoted Prices in Active Markets for Identical Securities (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Interests $ $ - $ - $ Short-Term Investments - - Total Investments $ $ $ - $ The Level 1 inputs displayed in this table under Equity Interests are Common Stock. Refer to the Portfolio of Investments for a further breakout of each security by industry. There were no transfers between Level 1, Level 2 and Level 3 for the period ended September 30, 2013. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Wright International Blue Chip Equities Fund (WIBC) Portfolio of Investments – As of September 30, 2013 (Unaudited) Shares Value EQUITY INTERESTS - 99.0% AUSTRALIA - 3.6% Australia & New Zealand Banking Group, Ltd. $ Commonwealth Bank of Australia CSL, Ltd. Flight Centre, Ltd. Rio Tinto, Ltd. $ AUSTRIA - 1.0% OMV AG $ CANADA - 4.0% Agrium, Inc. $ Gildan Activewear, Inc. Manulife Financial Corp. Toronto-Dominion Bank (The) $ DENMARK - 0.5% Novo Nordisk A/S - Class B $ FRANCE - 12.2% Alcatel-Lucent* $ AtoS AXA SA BNP Paribas SA Cie Generale des Etablissements Michelin Danone SA Kering Orange SA Publicis Groupe SA* Safran SA Sanofi Technip SA Total SA Veolia Environnement SA Vivendi SA $ GERMANY - 11.3% Allianz SE $ BASF SE Bayer AG Bayerische Motoren Werke AG Continental AG Daimler AG Muenchener Rueckversicherungs AG - Class R OSRAM Licht AG* RWE AG SAP AG Siemens AG Volkswagen AG $ HONG KONG - 2.1% Cheung Kong Holdings, Ltd. $ Techtronic Industries Co. $ ITALY - 1.6% Enel SpA $ Eni SpA (Azioni Ordinarie) $ JAPAN - 25.8% Acom Co., Ltd.* $ Adastria Holdings Co., Ltd. ADEKA Corp. Aiful Corp.* Ajinomoto Co., Inc. Asics Corp. Bridgestone Corp. Central Japan Railway Co. Daito Trust Construction Co., Ltd. Daiwa House Industry Co., Ltd. Daiwa Securities Group, Inc. IHI Corp. ITOCHU Corp. KDDI Corp. Kewpie Corp. Kirin Holdings Co., Ltd. Mazda Motor Corp.* Meitec Corp. Mitsubishi UFJ Financial Group, Inc. Murata Manufacturing Co., Ltd. NHK Spring Co., Ltd. Nippon Telegraph & Telephone Corp. Olympus Corp.* Omron Corp. ORIX Corp. Rohm Co. Ltd, Shimamura Co., Ltd. Shionogi & Co., Ltd. Softbank Corp. Sony Corp. Sumitomo Corp. Sumitomo Mitsui Trust Holdings, Inc. Sumitomo Realty & Development Co., Ltd. Sumitomo Rubber Industries, Ltd. Terumo Corp. Toyo Suisan Kaisha, Ltd. Toyota Motor Corp. Toyota Tsusho Corp. $ LUXEMBOURG - 0.4% Tenaris SA $ NETHERLANDS - 2.0% ASML Holding NV $ Koninklijke Boskalis Westminster NV Koninklijke DSM NV $ NORWAY - 1.6% Telenor ASA $ Yara International ASA $ SPAIN - 1.0% Enagas SA $ Iberdrola SA $ SWEDEN - 0.3% TeliaSonera AB $ SWITZERLAND - 11.9% Actelion, Ltd.* $ Credit Suisse Group AG Nestle SA Novartis AG Roche Holding AG Swatch Group AG (The) Swiss Re AG Wolseley PLC Zurich Insurance Group AG (Inhaberktie) $ UNITED KINGDOM - 19.7% AstraZeneca PLC $ Aviva PLC BAE Systems PLC BBA Aviation PLC BHP Billiton PLC BP PLC Centrica PLC GlaxoSmithKline PLC ITV PLC Legal & General Group PLC Lloyds Banking Group PLC* Rio Tinto PLC Rolls-Royce Holdings PLC Royal Dutch Shell PLC - Class B Vodafone Group PLC WPP PLC $ TOTAL EQUITY INTERESTS - 99.0% (identified cost, $22,336,791) $ TOTAL INVESTMENTS — 99.0% (identified cost, $22,336,791) $ OTHER ASSETS, IN EXCESS OF LIABILITIES — 1.0% NET ASSETS — 100.0% $ PLC — Public Limited Company * — Non-income producing security. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2013. Asset Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Interests $ $ - $ - $ Total Investments $ $ - $ - $ The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value. Equity Interests Balance as of 12/31/12 $ Change in Unrealized Appreciation Realized Gain (Loss) Sales Balance as of 09/30/13 $ - Net change in unrealized appreciation from investments held as of 09/30/13 $ The Fund utilizes the end of period methodology when determining transfers in or out of the Level 3 category. The Level 1 inputs displayed in this table under Equity Interests are Common Stock and Preferred Stock. Refer to the Portfolio of Investments for a further breakout of each security by country. There were no transfers between Level 1, Level 2 and Level 3 for the period ended September 30, 2013. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) It is the conclusion of the registrant’s principal executive officer and principal financial officer that the effectiveness of the registrant’s current disclosure controls and procedures (such disclosure controls and procedures having been evaluated within 90 days of the date of this filing) provide reasonable assurance that the information required to be disclosed by the registrant has been recorded, processed, summarized and reporting within the time period specified in the Commission’s rules and forms and that the information required to be disclosed by the registrant has been accumulated and communicated to the registrant’s principal executive officer and principal financial officer in order to allow timely decisions regarding required disclosure. (b) There have been no significant changes in the registrant’s internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 3.Exhibits Certification of Principal Executive Officer and Principal Financial Officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940 (17CFR 270.30a-2(a)) is attached hereto as Exhibit 99Cert. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Wright Managed Equity Trust (On behalf of Wright Selected Blue Chip Equities Fund, Wright Major Blue Chip Equities Fund, and Wright International Blue Chip Equities Fund By: /s/ Peter M. Donovan Peter M. Donovan President Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Peter M. Donovan Peter M. Donovan President Date: November 5, 2013 By: /s/ Michael J. McKeen Michael J. McKeen Treasurer Date: November 5, 2013
